          Case 2:18-cv-00179-SMJ                   ECF No. 153           filed 05/27/20     PageID.2458 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington
                                                                                                        May 27, 2020
Ruth Smith, individually, and as personal representative of                                                   SEAN F. MCAVOY, CLERK
 the Estate of DONALD SMITH, and KYLE MOSS and
   SAMANTHA (BAIRD) MOSS, husband and wife,                          )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:18-cv-00 179-SMJ
                                                                     )
                                                                     )
            BNSF RAILWAY COMPANY, Doe
                Defendants I through X,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
         Judgment is entered in favor of Plaintiffs Ruth Smith, both individually and in her capacity as executor of the estate of Donald
✔ other:
u
             Smith (The “Smiths”), Kyle Moss, and Samantha Moss, and against Defendant BNSF, in the sum of $370,971.00 to the Smiths
             and $55,371.00 to Kyle Moss andSamantha Moss, less the amount of costs accrued in favor of the Plaintiffs, with the result that
             the total judgment amount, including recoverable costs, which Defendants are obligated to pay, is $426,342.00. This is the total
             amount to be paid by Defendant BNSF on account of any liability claimed in this action, including all costs of suit and
             attorney's fees otherwise recoverable in this action by Plaintiffs.
This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

u decided by Judge                                                                             on a motion for
  Judgment entered pursuant to Plaintiffs’ Notice of Acceptance of Offer of Judgment from Defendant BNSF Railway Company pursuant
  to Federal Rule of Civil Procedure 68.

Date: May 27, 2020                                                           CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
